Citation Nr: 9923629	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
evaluation for Bankhart reconstruction of the left shoulder, 
currently rated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 
10 percent for Bankhart reconstruction of the left shoulder.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO reduced the evaluation for Bankhart 
reconstruction of the left shoulder from 20 to zero percent, 
effective July 1, 1995.  The veteran has perfected an appeal 
of the rating reduction.

By rating decision in February 1999, the RO increased the 
disability evaluation from zero to 10 percent for the left 
shoulder disorder, effective from July 1, 1995.  The veteran 
has consistently expressed disagreement with both the 
decision to reduce his evaluation and the propriety of the 
current evaluation, indicating in his April 1996 substantive 
appeal that the rating should be increased to 30 percent.


REMAND

In his July 1995 notice of disagreement the veteran requested 
a personal hearing for the purpose of discussing his claim.  
In the April 1996 substantive appeal he indicated that he did 
not wish to appear for a hearing, but in a subsequent VA 
Form 9, received in February 1998, he checked the block 
indicating that he wanted to appear before a member of the 
Board at the RO.  He also requested a hearing before an RO 
hearing officer, prior to his claim being sent to the Board.  
The record contains no indication that the requested hearing 
was scheduled.

A hearing on appeal will be granted if an appellant requests 
one.  38 C.F.R. § 20.700 (1998).  To ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The RO should clarify whether the veteran 
wishes a hearing before an RO hearing 
officer or with a member of the Board at 
the RO.  The RO should arrange for the 
requested hearing.  A copy of the notice 
to the veteran of the scheduled hearing 
should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


